On petition for rehearing we are urged to rule on several questions, some of which were ruled on by the court below and some were not. It is sufficient to say that all questions brought up on appeal from rulings of the chancellor were in effect settled in our former opinion and since the ruling of the chancellor was affirmed they were settled contrary to the contention of appellant. The fact that some questions raised were not discussed in the opinion is no ground to assume they were not considered.
As to questions brought up not ruled on by the chancellor, our former opinion was not conclusive and we must decline to rule on them now as the presumption is that the chancellor will settle them correctly and if they arise in further proceedings in the cause anything said now would not necessarily be conclusive of them.
Rehearing denied.
ELLIS, P.J., and BUFORD, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 375